Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Non-Final Office action is in response to the application filed on 10/25/2021. Claims 1-18 are pending.
Priority
3.	Application 17/510,117 was filed on 10/25/2021 which claims benefit of GB patent application 
2020247.9 filed on 12/21/2020.
Specification
4.	The disclosure is objected to because of the following informalities: character “220” has been used to designate both the first end of the lower landing gear leg and wheel axle mounting point. Clarification is required as a number (220) can not reference two things.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, 2, 3, 5, 6, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding these claims, the term “axle beam” is used but is not identified in the specification or drawings. Although an “axle beam” is referenced in the specification, there is not enough disclosed to determine what the axle beam is, where it is, or what its structure is, therefore any claim that states “axle beam” is indefinite. These Claims are being examined as best understood, that an axle beam is any beam that is connected to the wheel.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlock (U.S. Patent Pub. No. 20200207464).
11.	Regarding Claim 1 Whitlock discloses an aircraft landing gear comprising: i) a landing gear leg (Exhibit 1) attachable at a first end to an aircraft (B in Exhibit 1), and having a second opposite end, ii) an axle beam having a landing gear wheel axle mounting point at a first end, having a second opposite end and being rotatably mounted at a pivot point between first and second ends of the axle beam towards the second end of the landing gear leg (A in Exhibit 1), such that the axle beam is rotatable with respect to the landing gear leg between: - a first position, in which the first end of the axle beam is a first  distance from the first end of the landing gear leg (Distance C shown in Exhibit 1), and - a second position, in which the first end of the axle beam is a second distance from the first end of the landing gear leg, the second distance being longer than the first distance (Distance D shown in Exhibit 1), and iii) a biasing member configured to be able to bias the axle beam towards the second position (E in Exhibit 1). (Fig 6B)
12.	Regarding Claim 2, Whitlock discloses all of the elements of Claim 1 and Whitlock discloses an aircraft landing gear as claimed in claim 1, wherein the biasing member is biased to extend to increase the distance between a first and a second opposite end of the biasing member and so increase the distance between the first end of the axle beam and the first end of the landing gear leg (as seen in Fig 6B and Exhibit 1). The biasing member “E” can be seen extending and as shown before the distance between first end of the axle beam and first end of the landing gear leg is extending. 
13.	Regarding Claim 3, Whitlock discloses an aircraft landing gear as claimed in claim 1, wherein the biasing member comprises an elongate member connected at a first end to the axle beam and at a second opposite end to the landing gear leg (E in Exhibit 1).
14.	Regarding Claim 4, Whitlock discloses an aircraft landing gear as claimed in claim 3, wherein the biasing member is pivotally connected at one or both of the first and second ends (E in Exhibit 1). As seen in Exhibit 1 or Fig 6B the biasing member “E” pivots about point 320b.
15.	Regarding Claim 5, Whitlock discloses an aircraft landing gear as claimed in claim 3, wherein the biasing member is indirectly connected to the landing gear leg via a brace member extending between the axle beam and the landing gear leg (F in Exhibit 1).
16.	Regarding Claim 6, Whitlock discloses an aircraft landing gear as claimed in claim 5, wherein the brace member is pivotally connected to the axle beam. As seen in Exhibit 1 brace member “F” pivots around point G on the axle beam.
17.	Regarding Claim 7, Whitlock discloses an aircraft landing gear as claimed in claim 1, wherein the biasing member comprises a telescopic arm with a first section and a second section able to telescope in relation to each other (E in Exhibit 1). As seen in Fig 6b or Exhibit 1 the biasing member “E” has a smaller member that telescopes out of the larger member (in relation to each other) in order to extend the biasing member.
18.	Regarding Claim 8, Whitlock discloses an aircraft landing gear as claimed in claim 7, wherein the telescopic arm is provided with a fluid pressurisation system for urging telescoping movement of the first and second sections ([0034] the actuators 320 can be cylinders that are hydraulically or pneumatically linked).
19.	Regarding Claim 9, Whitlock discloses an aircraft landing gear as claimed in claim 8, wherein the fluid pressurisation system comprises a control valve arrangement with a pressurisation setting in which the first and second sections of the telescopic arm are urged apart to lengthen the arm ([0046] When the hydraulic valve 410 is open (or there is no hydraulic valve), therefore, the nose hydraulic cylinder 320b can retract and the main hydraulic cylinder 320a can extend).
20.	Regarding Claim 10, Whitlock discloses an aircraft landing gear as claimed in claim 8, wherein the control valve arrangement has a locking setting in which the relative telescopic position of the first and second sections of the telescopic arm is locked ([0045] it may be desirable to include a hydraulic valve 410 between the hydraulic cylinders 320. In this manner, the hydraulic cylinders 320 can be locked in a particular position).
21.	Regarding Claim 11, Whitlock discloses An aircraft landing gear as claimed in claim 8, wherein the control valve arrangement has a released setting in which there is substantially no biasing of the telescoping movement of the first and second sections of the telescopic arm ([0048] If a hydraulic valve 410 is included, the hydraulic valve 410 can first be placed in the open position. Because the aircraft is in equilibrium, however, opening the hydraulic valve 410 does not, in itself, create any rotation). Because there is no rotation this means that the biasing member is not telescoping meaning there is substantially no biasing of the telescoping movement of the first and second sections of the telescopic arm when the valve is open.
22.	Regarding Claim 12, Whitlock discloses an aircraft landing gear as claimed in claim 1, wherein the landing gear leg or the axle beam is telescopic such that it can extend ([0062] oleo strut 315). An oleo strut is inherently telescopic in nature and can extend. 
23.	Regarding Claim 13, Whitlock discloses an aircraft landing gear as claimed in claim 1, wherein the landing gear is a nose landing gear (Exhibit 1).
24.	Regarding Claim 14, Whitlock discloses an aircraft comprising a landing gear as claimed in claim 1 ([0020] FIG. 6B is a side view depicting a blended-wing aircraft with a forward pivoting, folding swingarm landing gear system, in accordance with some examples of the present disclosure).
25.	Regarding Claim 15, Whitlock discloses a blended wing body aircraft comprising a landing gear as claimed in claim 1 ([0020] FIG. 6B is a side view depicting a blended-wing aircraft with a forward pivoting, folding swingarm landing gear system, in accordance with some examples of the present disclosure).
26.	Regarding Claim 16, Whitlock discloses a blended wing body aircraft as claimed in claim 15, wherein the landing gear is a nose landing gear and wherein a main landing gear is situated at a position rear of aircraft fuel tanks ([0020] FIG. 6B is a side view depicting a blended-wing aircraft with a forward pivoting, folding swingarm landing gear system, in accordance with some examples of the present disclosure…[0033] As discussed above, it is often convenient to place the main landing gear toward the rear of the aircraft for packaging purposes.). It is inherent that the rear landing gear disclosed in Whitlock is rear of the aircraft fuel tanks because the main engines are rear of the rear landing gear. This would mean the fuel tanks could not also be behind the rear landing gear and have the center of gravity disclosed in Whitlock. 
27.	Regarding Claim 17, Whitlock discloses a method of operating an aircraft, the aircraft comprising a landing gear ([0020] FIG. 6B is a side view depicting a blended-wing aircraft with a forward pivoting, folding swingarm landing gear system), the method comprising the steps of: i) while the aircraft is on the ground, moving a control valve arrangement to a pressurised setting, to cause a landing gear leg of the landing gear to be biased to rotate to extend the height of the landing gear ([0052] As mentioned, the system 400 can also comprise a hydraulic motor or pump 435. The pump 435 can be used to actively reposition the landing gear 305, 310 despite loading…Fig 4a-b), ii) during take-off, lifting the nose of the aircraft up, thereby automatically causing the landing gear leg to rotate to extend the height of the landing gear ([0051] After takeoff, therefore, the hydraulic valve 410 can remain open (or be reopened) to enable the total weight of the main gear 305 to extend the main hydraulic cylinder 320a and compress the nose hydraulic cylinder 320b back to the level position).
28.	Regarding Claim 18, Whitlock discloses a method of operating an aircraft, the aircraft comprising a landing gear ([0020] FIG. 6B is a side view depicting a blended-wing aircraft with a forward pivoting, folding swingarm landing gear system), the method comprising the steps of: i) while the aircraft is in the air, moving a control valve arrangement to a locked setting, to cause a landing gear leg of the landing gear to be locked in a rotation position in which the landing gear height is extended ([0011] The relative position of the main gear(s) and the nose gear(s) can be locked by closing the hydraulic valve (i.e., when the desired pitch angle has been achieved). The system can include a pitch angle for landing, takeoff, ground operations, or maintenance, among other positions), ii) after landing, moving the control valve arrangement to a released setting, to cause the landing gear leg to rotate to reduce the height of the landing gear ([0059] In this instance, the nose gear 310 can be placed in the high pitch angle position prior to landing such that, when the nose gear 310 touches down, the aircraft maintains the high angle for deceleration. The aircraft can then be slowly rotated to the ground position during deceleration.


Exhibit 1

    PNG
    media_image1.png
    406
    477
    media_image1.png
    Greyscale



Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644